NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        SEP 18 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

CHARLES JEROME EASLEY,                          No. 18-55323

                Plaintiff-Appellant,            D.C. No. 2:15-cv-04359-GW-E

 v.
                                                MEMORANDUM*
OSCAR FLORES, individual, Santa Monica
Police Detective; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                      for the Central District of California
                    George H. Wu, District Judge, Presiding

                          Submitted September 12, 2018**

Before:      LEAVY, HAWKINS, and TALLMAN, Circuit Judges.

      Charles Jerome Easley appeals pro se from the district court’s summary

judgment in his 42 U.S.C. § 1983 action alleging federal and state law claims in

connection with the impoundment and inventory search of his vehicle. We have

jurisdiction under 28 U.S.C. § 1291. We review de novo. Guatay Christian

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Fellowship v. County of San Diego, 670 F.3d 957, 970 (9th Cir. 2011) (cross-

motions for summary judgment); May v. Baldwin, 109 F.3d 557, 560-61 (9th Cir.

1997) (qualified immunity). We affirm.

      The district court properly granted summary judgment on Easley’s Fourth

Amendment claim on the basis of qualified immunity because it would not have

been clear to every reasonable officer that the impoundment of Easley’s vehicle

under California Vehicle Code § 22651(o)(1)(A) and inventory search under Santa

Monica Police Department Policy § 510.4 were unlawful under the circumstances.

See Ashcroft v. al-Kidd, 563 U.S. 731, 735 (2011) (explaining two-part test for

qualified immunity).

      The district court properly granted summary judgment on Easley’s

Fourteenth Amendment due process claim because Easley failed to raise a genuine

dispute of material fact as to whether he was entitled to pre-impoundment notice

and an opportunity to be heard, or whether he lacked an adequate post-deprivation

remedy under California law. See Barnett v. Centoni, 31 F.3d 813, 816-17 (9th

Cir. 1994) (California law provides an adequate post-deprivation for property loss);

Scofiled v. City of Hillsborough, 862 F.2d 759, 762-64 (9th Cir. 1988) (towing a

vehicle with an expired registration, without prior notice, does not violate due

                                          2                                   18-55323
process).

      The district court did not abuse its discretion by denying Easley’s motion to

appoint counsel because Easley failed to demonstrate exceptional circumstances.

See Palmer v. Valdez, 560 F.3d 965, 970 (9th Cir. 2009) (setting forth standard of

review and exceptional circumstances requirement for appointment of counsel).

      We reject as without merit Easley’s contention that summary judgment on

his Fourth Amendment claim was precluded based on the district court’s order

denying defendants’ motion to dismiss this claim.

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.




                                          3                                       18-55323